                                      Case 18-24170-AJC                   Doc 2       Filed 11/14/18     Page 1 of 1




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Astor EB-5, LLC                                                                               Case No.
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Astor EB-5, LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 14, 2018                                                   /s/ Paul L. Orshan
 Date                                                                Paul L. Orshan
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Astor EB-5, LLC
                                                                     ORSHAN, P.A.
                                                                     701 Brickell Ave.
                                                                     Suite 2000
                                                                     Miami, FL 33131
                                                                     305-529-9380 Fax:305-402-0777
                                                                     paul@orshanpa.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
